NUMBER 13-08-00460-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


        IN RE CANDACE TONKENS, DEPENDENT ADMINISTRATOR
            OF THE ESTATE OF AMY ANN CONKEY, DECEASED


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Benavides
                      Memorandum Opinion Per Curiam1

        Relator, Candace Tonkens, Dependent Administrator of the Estate of Amy Ann

Conkey, Deceased, filed a petition for writ of mandamus in the above cause on July 31,

2008. On August 4, 2008, the Court entered an order requesting a response to be filed by

the real party in interest, Duane Conkey in his Capacity as Administrator of the Estate of

Raymond Conkey, Deceased. Subsequently, the real party in interest requested and

received an extension of time to file his response, and such response was duly filed on



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
August 29, 2008. On September 10, 2008, relator filed a reply to this response.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the reply thereto, is of the opinion that relator has not shown herself

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.

See TEX . R. APP. P. 52.8(a).

                                                      PER CURIAM


Memorandum Opinion delivered and
filed this 30th day of September, 2008.




                                           2